DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 13, 15, and 20 have been amended.  Claims 1, 3-17, and 19-20 are pending in the current application.  Claims 1, 3-12, 17, and 19-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-16 have been considered but are moot in view of newly found reference Reddi.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2018/0084476 A1), hereinafter referred to as Kay, in view of Roy et al. (US 2016/0183126 A1), hereinafter referred to as Roy, and Reddi (US 2006/0068798 A1).

	Regarding claim 13, Kay teaches an edge-node (Kay - Fig. 1A, Fig. 2A/2B; Paragraph [0028], note respective ground terminals 111 (edge nodes) located within cells 111; Paragraph [0031], note the terminals 111 may each serve as a user network interface (UNI), and may be located at a gateway terminal) comprising:
	a transceiver configured to communicate with one or more satellites of a non-geosynchronous orbit (NGSO) satellite constellation, one or more user terminals and one or more gateways (Kay - Fig. 1A, Fig. 2A/2B; Paragraph [0026], note one or more non-geosynchronous orbit (NGSO) airborne communications platforms; Paragraph [0027], note the satellite communications system includes a plurality of satellites 101 (i.e., a constellation of NGSO satellites, see Paragraph [0030]); Paragraph [0028], note respective ground terminals 111 (edge nodes) located within cells 111; Paragraph [0031], note the terminals 111 may each serve as a user network interface (UNI), and may be located at a gateway terminal); and
	hardware configured by a controller (Kay - Paragraph [0043], note the routes stored in a routing table for a particular circuit between two UNIs), to perform at precise times:
	forwarding table and destination ID updates (Kay - Paragraph [0043], note the routes stored in a routing table for a particular circuit between two UNIs will continually change over time (implying that the routing tables are updated) as the satellites of the constellation change, each UNI will be provided with an uplink burst time plan providing timing/synchronization information as to when to transmit the data packets; Paragraph [0050], note the uplink UNI terminal processes the data packet based on an anticipated delay for an anticipated transmission time);
	duplication of packets for a period of time (Kay - Paragraph [0051], note the source terminal is configured to replicate packets known to arrive near timing boundaries to mitigate timing errors/packet loss),
	wherein the edge-node comprises a gateway or a user terminal (Kay - Paragraph [0028], note respective ground terminals 111 (edge nodes) located within cells 111; Paragraph [0031], note the terminals 111 may each serve as a user network interface (UNI), and may be located at a gateway terminal).
	Kay does not teach hardware configured by a controller for minimizing packet losses.
	In an analogous art, Roy teaches hardware configured by a controller for minimizing packet losses (Roy - Fig. 1; Paragraph [0024], note system and methods that consider guaranteed bandwidth (including CIR as well as predetermined quality of service (QoS)); Paragraph [0027], note satellite network 10 including multiple satellites 12, remote terminals 14, radio frequency terminals 16, SGW 19, IPGWs 20, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Roy into Kay in order to enforce minimum bandwidth requirements on a channel to adapt to changing user bandwidth demands (Roy - Paragraphs [0023]-[0024]).
	The combination of Kay and Roy still does not teach disabling of link-layer segmentation for a duration prior to a link-connectivity change.
	In an analogous art, Reddi teaches disabling of link-layer segmentation prior to a link-connectivity change (Reddi - Paragraph [0042], note enter configurable parameters and informational fields relating to entire network such as if segmentation and re-assembly (SAR) is enabled or disabled).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Reddi into the combination of Kay and Roy in order to temporarily disable segmentation via configuration parameter in addition to configuring committed information rate for satellite networks, reducing signaling overhead and increasing available bandwidth in time slots for transmitting data (Reddi - Paragraphs [0005], [0059], and [0064]).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as the combination of claim 13 above, except the claim is written from the perspective of a satellite, which is taught by Kay (Kay - Fig. 1A, Fig. 2A/2B; Paragraph [0026], note one or more non-geosynchronous orbit (NGSO) airborne communications platforms; Paragraph [0027], note the satellite communications system includes a plurality of satellites 101 (i.e., a constellation of NGSO satellites, see Paragraph [0030])).

Claims 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Roy and Reddi as applied to claims 13 and 15 above, and further in view of Agarwal et al. (US 2008/0220771 A1), hereinafter referred to as Agarwal(2).

	Regarding claim 14, the combination of Kay, Roy, and Reddi does not teach wherein, to minimize packet losses, the transceiver is further configured to perform re-forwarding of enqueued packets that could not be transmitted at the link layer.
	In an analogous art, Agarwal(2) teaches wherein, to minimize packet losses, the transceiver is further configured to perform re-forwarding of enqueued packets that could not be transmitted at the link layer (Agarwal(2) - Paragraph [0105], note the modem may store the data packet in buffers, using the destination address, the processor may perform a lookup to determine a forwarding destination for the buffered data packet; Paragraph [0107], note if the lookup determines that the data packet is destined for one or more grounds terminals, the buffered data packet may be forwarded to a second modem).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agarwal(2) into the combination of Kay, Roy, and Reddi in order to better utilize available bandwidth (Agarwal(2) - Paragraph [0004]).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 14.
Allowable Subject Matter
Claims 1, 3-12, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s independent claims 1 and 17 are directed to a communication system communication system comprising a non-geosynchronous orbit (NGSO) satellite constellation and control center for facilitating communication between edge-nodes including a plurality of user terminals and one or more gateways.
	Applicant’s independent claims 1 and 17 recite wherein the control center is further configured to verify a valid end-to-end path with adequate capacity for a requested class of service is available by evaluating all time-variant network paths that are encountered due to dynamic attributes of the NGSO satellite constellation and location changes due to mobility of one or more of the plurality of user terminals and provide an alternative class of service that can be supported when the valid end-to-end path for a requested class of service cannot be verified (as disclosed in paragraph [0032] of applicant’s specification, field 02/04/2020), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Toy (US 2017/0041248 A1) discloses time allocation in a satellite system based on a committed information rate, and receiving data segments.
	Esserman (US 2016/0072613 A1) discloses provisioned service levels including a committed information rate in networks comprising satellite systems, and data transmissions for one or more packet segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461